Title: Report of the Committee of the Corporation and the Military Committee to the Common Council of the City of New York, [31 December 1798]
From: Hamilton, Alexander,Stevens, Ebenezer
To: 



[New York, December 31, 1798]

The adjoining account shews the expenditures & Nearly all the responsibilities of the Fortifying Committee. In addition to the fifty thousand Dollars already advanced by the Corporation, Ten thousand Dollars more is requisite to pay off the pressing demands for unsettled accounts; they therefore solicit the Corporation to advance them this further Sum, not doubting but the Legislature will in the present Session make provision for reimbursing the Sums. They further observe that they have only compleated the objects, which it was originally calculated would not exceed the fifty thousand Dollars.
New York 31 Decr. 1798
Jno. B. Coles
Gabriel Furman
John Bogert
Alexander HamiltonEbenr Stevens 

 